DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 10/07/2022 filling of Application 17/113,893.  
Claims 1, 3-6, 8, 10-13, 15, 17-20, 22-26 were previously examined in the action mailed on 7/11/2022.  Claims 1, 8, 15 have been amended. Claims 1, 3-6, 8, 10-13, 15, 17-20, 22-26 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 10-13, 23-25, 15, 17-20, 26 are directed to a inventions that are independent or distinct from the invention originally claimed for the following reasons: Claims 1, 3-6, 22, 24 are directed to the originally presented invention wherein the threshold differs according to whether the user is an attendee or organizer of the recurring calendar event.  
Claims 8, 10-13, 23-25 have been amended to recite based on a plurality of users, including the user, choosing not to modify the recurring calendar event, dynamically adjusting the threshold to a higher level, which is directed to a distinct invention.
Claims 15, 17-20, 26 have been amended to recite a timeline showing the event spanning a time period;  a notification providing an explanation of why the user is being prompted to change the meeting; and at least one selection element allowing a user to instruct the email application to implement the prompted change, which is directed to a distinct invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments

Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.  Further, the arguments directed to Claims 8 and 15 are withdrawn from consideration. 

Regarding the rejection under 101, the Applicant argues “Applicant's amended claims are directed to a specific type of technology-"managing recurring events saved in [] electronic calendars"-with features specifically designed to improve upon the prior art. See Specification at [001]. For example, Applicant's specification describes existing problems with recurring electronic calendar events (see id. at [001]-[004]), expressly states an objective to "improve[] management of recurring calendar events," (see id. at[004]) and claims specific solutions to those the existing problems. In this context, it is clear the claims "focus on a specific means or method that improves the relevant technology" and are not "directed to" an abstract idea. McRO, 837 F.3d at 1314 (emphasis added).”
The Examiner respectfully disagrees.  Improving the management of recurring calendar events is an improvement to a business practice, or an improvement to a method of organizing human activity, and not and improvement to a specific technology.  Further, the amended portions of the claims that are directed to machine learning do not save the claims.   The ML model does not improve the functioning of a computer as it is a broadly recited and does not represent an improvement to conventional machine learning.  In the instant case, the claims attempt to cover any solution to the identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, which does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it”.  For example, other than stating sample dataset is used, the claims do not recite the particular method that the machine learning model processes information to determine a probability.  As such, the broadly recited ML model does not integrate a judicial exception into a practical application or provide significantly more.  

The Applicant further argues “for example, independent claim 1 recites substantial subject matter relating to the training, storing, and subsequent use of a ML model. These activities are well outside the realm of a mental process of human activity. In fact, they improve the functioning of a computer (i.e., both the claimed management server and user device) and apply the claimed subject matter in a meaningful way that goes beyond "managing meetings between people" or human "observation, evaluation, judgment, [and] opinion." As such, claim 1 recites patent-eligible subject matter.”
The Examiner respectfully disagrees.  The Examiner has not identified the machine learning model as a mental process.  The ML model has been analyzed as part of the additional elements beyond the abstract ides.  However, the ML model does not improve the functioning of a computer as it is a broadly recited and does not represent an improvement to conventional machine learning.  
The recited machine learning model to is indicative of adding the words “apply it” (or an equivalent) with the judicial exception.  MPEP 2106.05(f) states:
When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). 
In the instant case, the claims attempt to cover any solution to the identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, which does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it”.  For example, other than stating sample dataset is used, the claims do not recite the particular method that the machine learning model processes information to determine a probability.  As such, the broadly recited ML model does not integrate a judicial exception into a practical application or provide significantly more.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-13, 15, 17-20, 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1, 3-6, 22, 24 are directed toward a method for prompting a user to modify a recurring calendar event.  Claims 8, 10-13, 23, 25 are directed toward a computer program product for prompting a user to modify a recurring calendar event.  Claims 15, 17-20, 26 are directed toward a system for prompting a user to modify a recurring calendar event. As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of determining a probability of attendance of an event and then modifying the event based on the determined probability.  The elements of Claim 1 that represent the Abstract idea include:

A method for managing a recurring calendar event, comprising:
determining, a probability that a user will attend the recurring calendar event; 
wherein determining the probability includes determining a status of the project associated with the backend system and the recurring calendar event;
determining, that the probability exceeds a threshold wherein the threshold differs according to whether the user is an attendee or organizer of the recurring calendar event; and 
in an instance where the probability exceeds the threshold, prompt the user to modify the recurring calendar event.

The 2019 PEG states certain method of organizing human activity including managing personal behavior or relationships or interactions between people are abstract.  The instant claims are directed to managing meetings between people and are as such abstract.  Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the determining steps are drawn to observation and evaluation.  As such, the claim recites at least one abstract idea. 
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
training, at a management server, a machine-learning ("ML") model by providing as training data a sample dataset including sample event data and sample context information; 
storing the trained ML model at the management server; 
obtaining, at the management server from a user device, event information regarding the recurring calendar event;
obtaining, by the management server, context information from one or more sources external from the management server; wherein the context information is obtained from a backend system associating the recurring calendar event with a project and wherein obtaining the context information includes sending an application programming interface ("API") call to the backend system, the API call including an identifier of a user and the recurring calendar event;
providing the event information and context information as inputs to the trained ML model;
an output of the trained ML model
However, the management server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further MPEP 2105.05(g) explains that data gathering can be considered pre-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
In the instant case, the obtaining of information from a backend system is recited broadly and is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited obtaining of is well known.  The MPEP also cites several examples of mere data gathering that have been found to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Further, the limitations that are directed to the use of an API to call to the backend system are indicative of generally linking the abstract idea of schedule management to the particular technologic environment of a system that employs application programming interfaces to call information for external sources.  In the state of the art before the effective filing date of the applicant’s invention, the use of APIs to call information is considered a generic computer function.  Nothing is the claim or specification indicates that the use of APIs is anything other than a generic way to retrieve information from other systems.
Further, the management server in connection to a user device is indicative of a general link to a particular technological environment.  MPEP 2106.05(h) states: 
requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).   
In the instant case, the abstract idea of meeting attendance management is linked to the particular technical environment of server connected user devices.
Further, the use of a machine learning model to implement the abstract idea is indicative of adding the words “apply it” (or an equivalent) with the judicial exception.  MPEP 2106.05(f) states:
When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). 
In the instant case, the claims attempt to cover any solution to the identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, which does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it”.  For example, other than stating sample dataset is used, the claims do not recite the particular method that the machine learning model processes information to determine a probability.  As such, the broadly recited ML model does not integrate a judicial exception into a practical application or provide significantly more.
When viewing the data gathering in combination with the generic computer and generic machine learning and the general link to a particular technological environment does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Further, similar to the analysis with respect to step 2A prong 2 recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished cannot provide an inventive concept under step 2B of the eligibility analysis.  
Similarly, generally linking an abstract idea to a particular technological environment computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Further, the obtaining of information is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of data is considered well-known and conventional as established by the MPEP and relevant case law.
Further, the obtaining of information through an API request is indicative of a general link to a particular technological environment which as explained above cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Further, the claimed means for obtaining information is well known and conventional.  This is evidenced by Felice para. 33 that teaches a computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system comprises accessing a score impact rule indicating one or more account types that impacts risk scores of users, identifying an API token associated with a secured third-party risk database, transmitting the API token and a request for risk data of a user to the third-party risk database.  Rosenthal para. 41 teaches The policies can optionally audit, monitor, dynamic mask, encrypt/decrypt, tokenize/detokenize, hide, redact, delay or block the sensitive-data-flows and high value transactions of end-users and/or external program interface (API calls) within the user request, data request, data response from the data source and user response returned to the end-user or application program interface call, as well as possibly on other programs—as specified by the policies.  Pingol para. 47 teaches Codebook information can be provided by manual entry, for example through user interface engine 102, programmatically through API calls to external data providers 202, by receiving data files through data store 200, or any other means.  Jarasius column 11 row 35-50 teaches for example, if the user is a company being analyzed, then the system may determine that user data is needed from a third-party data source that holds data associated with various different companies, including the company being analyzed. The system may obtain the user data for the company being analyzed from the third-party data source by using an API call, and then save that user data in an internal database. In some embodiments, the system may store the obtained user data within previously calculated data database 112, third-party data database 114, and/or user-provided data database 116.)  As established by the references provided, it is conventional to use an API to call information from other sources.  As such, the combination of the additional elements do not provide an inventive concept.
Further Claims 3-6, 22, 24 further limit the mental processes and human activities recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  The dependent claims remain directed to mental processes and method of organizing human activity.  Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 3-6, 22, 24 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 8, 10-13, 23, 25, 15, 17-20 and 26 are also rejected.
Relevant Art not Relied Upon in a Rejection

Dotson - US 20180039931 A1 – A set of rules can be updated (learned) not only from the specific users' tuning and overriding of calendar acceptance rules, but also from other peer users in the given user's department or similar job roles, or social spheres. For example, if a user is scheduling a meeting, the set of rules can pre-emptively tell the user if his meeting attendees show available in a proposed timeslot, but also how likely the meeting attendees will be to actually accept the meeting based on the contextual and social analysis currently in place for each attendee (e.g., the user data 130 for each attendee).
Yaari - US 20180046957 A1 - Maximizing attendance of meeting attendees with the highest importance scores may be facilitated, for example, by determining optimal meeting features that reconcile meeting importance scores and likelihood of attendance to establish optimal conditions for a meeting. Accordingly, in such embodiments, meeting features recommender 256 may identify meeting features that result in both a high acceptance rate and a high likelihood of the most important meeting participants accepting the invitation. In some embodiments, meeting features recommender 256 uses optimization logic, which may include rules, conditions, associations, classification models, or other criteria to determine optimal features given the meeting organizer's goals or concerns. For example, in one embodiment, the optimization logic may include machine learning and/or statistical classification processes, for instance high-dimensional clustering. In this way, meeting features can be optimized or solved such that the desired attendance goals are achieved.

Gatson - US 20220051196 A1- FIG. 5 shows table 500 with examples of learned remote meeting attributes. In these examples, a first meeting has a “MTG_001” ID, and a second meeting has a “MTG_002” ID. The first meeting has occurred 4 times on different dates, and this particular participant has attended all of them. Each record contains additional context information about each instance of the meeting, including the start and end times, the location from which the meeting was attended by the participant, audio settings (e.g., whether or not a headphone was used), and other meeting attributes such as speech (e.g., a speech map that indicates who did what and when during the meeting, which participant is likely hosting of leading the meeting, etc.) and/or content.  As additional instances of the first meeting continue to take place, a confidence score (“current state”) is associated with the meeting which indicates the likelihood that the participant will attend that meeting (e.g., on a scale from 1 to 3, from lowest to highest confidence). In this example, the first three instances of the first meeting are sufficiently consistent for an ML algorithm to increment the confidence score from 1 to 3; but in the fourth instance the participant is at a different location, using a headset, and participates in the meeting less time than in other instances, so the ML algorithm decrements the confidence score back to 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683